DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 7/8/2022.  Claims 1-5, 9, 10 and 13-16 have been cancelled.  New claims 18-23 have been added.  Claims 18-23 are currently pending and have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer, processor, memory, database and token of claim 18; the period of time of claim 19; the wallet of claim 20; the escrow computing system of claim 21; the royalty payments of claim 22; and the distributed computer system of claim 23 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the computer, processor, memory, database and token of claim 18; the period of time of claim 19; the wallet of claim 20; the escrow computing system of claim 21; the royalty payments of claim 22; and the distributed computer system of claim 23 do not have antecedent basis in the specification.
Claim Objections
Claims 19-23 are objected to because of the following informalities: the preamble of dependent claims 19-23 recite a “distributed system” which is not recited in base claim 18; and claim 22 recites “funs” which appears to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The computer, processor, memory, database and token of claim 18; the period of time of claim 19; the wallet of claim 20; the escrow computing system of claim 21; the royalty payments of claim 22; and the distributed computer system of claim 23 are not discussed or shown in the application as filed and thus constitute new matter.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 18 is within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 18 recites:
18. A computer system for execution of transactions involving securitizing an intellectual property-based asset associated with an entity, the computer system comprising: 
a central processor operatively coupled to a main memory; 
the main memory comprising a plurality of databases, wherein a first database stores a first set of information describing each of a plurality of intellectual property-based assets associated with one or more entities, the first database further storing a plurality of available tokens, each token representing an allocated value associated with the intellectual property-based asset associated with the one or more entities; 
executable code that causes the central processor device to match an order input remotely by a first user with one or more tokens such that the segment of the database storing the requested one or more tokens is restricted from matching an order input from a second user for the same one or more tokens of requested by the first user; and 
an order management executable code that sends a message to report the purchase of the one or more tokens to the first user.

Referring to the bolded limitations above, independent claim 18 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 18 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 18 only recites the simple legal or commercial interaction of converting an IP right into a marketable security for the purpose, as described in the specification, of financing IP work and creating an IP marketplace.  Accordingly, claim 18 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 18, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 18 of a computer, processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 18 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 18, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, methods of securitizing IP rights are notoriously well known as evidenced by the numerous references cited on the PTO-892 attached to the OA dated 10/9/2020.  Accordingly, claim 18 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 18 is not patent eligible.  Dependent claims 19-23 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 19-23 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional parties to a securitization of an asset and platforms (2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (US 2011/0295757) in view of Stollman (US 2019/0130507).
Claim 18 recites:
A computer system for execution of transactions involving securitizing an intellectual property-based asset associated with an entity, the computer system comprising: (Malackowski, [0018], computerized IP trading exchange; Fig. 1, [0065], IP trading exchange)
a central processor operatively coupled to a main memory; (Malackowski, [0012], microprocessor)
the main memory comprising a plurality of databases, wherein a first database stores a first set of information describing each of a plurality of intellectual property-based assets associated with one or more entities, (Malackowski, [0012], storage device; [0024], [0025], databases; Fig. 1, [0089], database 144; Fig. 1, [0091], database 148)
the first database further storing a plurality of available tokens, each token representing an allocated value associated with the intellectual property-based asset associated with the one or more entities; (Malackowski, Fig. 1, [0072], initial offering of IP rights in form of IP license contracts on IP trading exchange 14; Fig. 3, [0088]-[0094], license contract 142 stored in database 144.  Malackowski does not specifically disclose the word “token” to describe the IP license contracts.  Stollman, [0001], discusses the use of tokens to monetize intellectual property.  It would have been obvious to a person of ordinary skill in the art at the time of invention to apply the tokenization of Stollman to the IP license contract of Malackowski provide a medium of exchange for innovation as discussed in Stollman, [0019]-[0021].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Stollman in Malackowski since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of IP exchange and one of ordinary skill in the art would recognize the combination to be predictable.)
executable code that causes the central processor device to match an order input remotely by a first user with one or more tokens such that the segment of the database storing the requested one or more tokens is restricted from matching an order input from a second user for the same one or more tokens of requested by the first user; and (Malackowski, [0012], processing in a microprocessor; Fig. 3, [0088]-[0094], commit with buyers 124) 
an order management executable code that sends a message to report the purchase of the one or more tokens to the first user.  (Malackowski, [0012], processing in a microprocessor; Fig. 3, [0094], reporting functions)
Claim 19 recites:
The distributed system of claim 18, wherein the value of the intellectual property asset represents a portion of the total value of the intellectual property-based asset at any given period of time.  (Malackowski, [0068], performing valuation analyses; see also [0021], [0033], [0035], [0037]-[0012], [0039], [0042], [0050], [0053], [0062], [0077], regarding valuation)
Claim 20 recites:
The distributed system of claim 18, wherein the purchased tokens are transmitted to a wallet designated by the first user.  (Malackowski, Fig. 2, [0080]-[0083], buyer 24 holds license contract which reads on “wallet” under BRI as the specification does not discuss a wallet.  See also Stollman, [0063], [0069], [0081], [0093], [0101], [0108], wallet.)
Claim 21 recites:
The distributed system of claim 18, wherein the system is in communication with a second escrow computer system, wherein the second computer system collects payment from the first user for the purchase of one or more tokens.  (Malackowski, Fig. 2, [0081], IP trading exchange 14 clears transaction; see also [0012], [0023], [0044], [0046], [0054], [0073], [0092], [0093], regarding clearing a transaction.  See also Stollman, [0072], [0086], [0087], escrow.)
Claim 22 recites:
The distributed system of claim 18, wherein the purchase of the one or more tokens entitles the first user to royalty payments from the entity and transmits the funs to the purchaser.  (Malackowski, [0050], royalties; see also [0020], [0033], regarding royalties)
Claim 23 recites:
The distributed system of claim 18, wherein the computer system is a distributed computer system.  (Malackowski, [0024], other computerized systems reads on “distributed” under BRI as the specification does not discuss a distributed computer system.  See also Stollman, [0024], [0055], [0069], [0086]-[0088], [0092], [0107], [0119], [0133]-[0135], blockchain)

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered and are addressed below.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, there are no arguments to respond to.  As noted above, none of the features of new claims 18-23 appear to be supported by the application as filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: US 2020/0143469; US 2019/0147555; US 2020/0250776; and US 2019/0005595
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692